 1   RYAN ROTH
     ATTORNEY AT LAW
 2   State Bar No. 291844
     418 14th St,
 3   Modesto, CA 95354
     (209) 222-4447
 4

 5   Attorney for Defendant
     BOUNTHONG PHAPHONHXAY
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Case No. 1:16-cr-00109-DAD-BAM
12                       Plaintiff,
13           v.                                         STIPULATION TO CONTINUE
                                                        SENTENCING
14    BOUNTHONG PHAPHONHXAY,
15                       Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between Assistant United States Attorney

19   Kathleen Servatius, Counsel for Plaintiff and Attorney Ryan Roth, Counsel for Defendant

20   Bounthong Phaphonhxay, that the sentencing date scheduled for April 8th, 2019 at 10:00 a.m. be

21   vacated and the sentencing date be continued to this Court’s calendar June 24th, 2019 at 10:00

22   a.m., or the soonest date thereafter convenient to the Court.

23          The proposed date of June 24th, 2019 is agreeable with Counsel for the Government,

24   Kathleen Servatius and there is no objection to the requested continuance. Additional time is

25   requested due to defense counsel’s unavailability for a medical procedure.

26          The parties agree that the delay from this continuance shall be excluded in the interests of

27   justice, and for defense preparation and investigation.

28
                                                       1
 1                                                           Respectfully Submitted,

 2

 3          Dated: April 2nd, 2019                           /s/ Ryan Roth
                                                             Ryan Roth
 4                                                           Attorney for Defendant,
 5                                                           Bounthong Phaphonhxay

 6          Dated: April 2nd, 2019                           /s/ Kathleen Servatius
                                                             Kathleen Servatius
 7                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 8

 9                                                ORDER
10          GOOD CAUSE APPEARING, based on the stipulation of the parties, IT IS THE ORDER
11   of the Court that the current April 8th, 2019 sentencing date for BOUNTHONG
12   PHAPHONHXAY is hereby vacated and reset to June 24th, 2019 at 10:00 a.m..
13
     IT IS SO ORDERED.
14
        Dated:    April 2, 2019
15                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
